DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 15, 2021 has been entered. 
Claim Interpretation
	The Examiner interprets the term “sub-micron” as less than one micron.
Claim Rejections - 35 USC § 112
	The amendment filed Sept. 15, 2021 is sufficient for the Examiner to withdraw the specific rejections of the term “and” as the last word in claim 1 and for the claimed average diameter in claim 10 outside of the range claimed in claim 1.  However, the amendment there are new rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to the amendment filed Sept. 15, 2021.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-11, 12-17, and 22-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, Applicant has claimed producing glass particles having a particle size distribution of about 10 microns with the produced glass particles including some sub-micron (less than 1 micron) glass particles.  It is unclear to the Examiner what particle size distribution Applicant is attempting to claim since the particles size distribution of about 10 microns, but also includes sub-micron particles (less than 1 micron) (claim 1) and also at least some particles having an average diameter of between about 100 nm to about 10 microns, which can be outside of the range of about 10 microns (line 5, claim 1).  Please clarify the particle size distribution in the claim.
Claims 1, 2, 15-17, 22-25 also recite the term “the glass particles” in line 8 of claim 1, line 2 of claim 2, line 1 of claim 15, lines 1 and 2 of claim 16, and lines 1 and 2 of claim 17, line 3 of claim 22, line 2 of claim 23, line 3 of claim 24, and line 4 of claim 25.  Applicant has antecedent basis for “produced glass particles” and “sub-micron glass particles”.  Please clarify which glass particles Applicant is referencing with “the glass particles”.  For Examination purposes, the Examiner interprets “the glass particles” as “the produced glass particles.
Response to Arguments
Applicant’s arguments with respect to prior art rejections for claim(s) 1, 2, 6-10, 12-17, and 22-25 in the final office action dated Jun. 15, 2021, have been considered, but are moot due to new grounds of rejection necessitated by the amendment to the claims filed Sept. 15, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 10, 12-13, 16-17, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwertfeger et al. (US 2004/0216486) in view of Dawes et al. (US 2011/0132038).
Regarding claims 1, 6, and 10, Schwertfeger discloses (abstract) discloses a method for production of a homogeneous shaped silica body with relatively large silica (i.e. glass) particles and small glass particles.   Schwertfeger ([0031]-[0036]) discloses the larger size distribution where a D50 value is preferably between 1 and 100 microns and discloses the particle size distribution should be as narrow as possible, and an example of a range between 10 and 30 microns, which is a distribution having a 20 micron range.  While Schwertfeger fails to explicitly state glass particles having a particle size distribution of about 10 microns, based on the disclosure of D50 particles size range of between 1 and 100 microns in Schwertfeger and disclosure of a narrow distribution, it would be obvious to a person having ordinary skill in the art, silica particles having a particle size distribution of about 10 microns to 
Schwertfeger fails to explicitly state producing the large glass particles from waste glass.  However, Schwertfeger ([0032]-[0033]) further discloses the source of silica particles from various sources including ground quartz glass waste.  It would be obvious to a person having ordinary skill in the art, since silica particles are from various sources including ground waste glass, the larger size distribution of glass particles as produced glass particles from waste glass, and as discussed above, having a narrow particle size distribution of about 10 microns.
Schwertfeger ([0035]) further discloses small particles having a particle size range of 1-100 nm, which provides for sub-micron glass particles and the silica is fumed silica produced from flame pyrolysis.  Schwertfeger fails to explicitly state producing the small glass particles from waste glass.  However, Schwertfeger ([0033]) discloses larger glass particles from waste glass and Dawes ([0005]-[0006] and [0075] ) discloses chemical vapor deposition processes having “waste” silica soot and using unutilized silica soot and deposition soot recycled having particle sizes ranging from about 10 nm to about 500 nm.  Both Schwertfeger and Dawes discloses using waste glass particles and fumed silica.  Therefore, it would be obvious to a person having ordinary skill in the art, the small particles of Schwertfeger as produced glass particles from waste glass and the produced glass particles from waste glass including at least some sub-micron particles, such as particles ranging in size from 1-100 nm.  The small particles from waste glass of Schwertfeger in view of Dawes having a particles size ranging from 1-100 nm provides for at least some of the produced glass particles having an average diameter of about 100 nm, which is within Applicant’s claimed range of between about 100 nm and about 10 microns, as claimed in claim 10.

Schwertfeger fails to specifically state a predetermined pressure during sintering, but Schwertfeger ([0061]) discloses sintering in special atmospheres.  It would be obvious to a person having ordinary skill in the art in the sintering in special atmospheres, there is a predetermined pressure.
Regarding claim 2, as discussed in the rejection of claim 1 above, Schwertfeger discloses sintering.  Schwertfeger fails to disclose wherein the sintering the produced glass particles comprises heating to a temperature such that localized melting of the glass particles occurs.  However, Dawes discloses an optical preform made from glass soot (i.e. glass particles) and the preform is partially sintered between 700 degrees C and 1100 degrees between 1 and 3 hours, which creates a porous soot preform strengthened by the formation of glass necks between individual particles.  Dawes discloses partially sintering at a temperature which overlaps the sintering temperature of up to 1000 degrees C disclosed by Schwertfeger.  Based on the sintering temperature disclosed by Dawes overlapping the sintering temperature of Schwertfeger, it would be obvious to a person having ordinary skill in the art, in the sintering method of Schwertfeger there is also formation of glass necks between individual particles, 
Regarding claim 12, as discussed in the rejection of claim 1 above, Schwertfeger ([0061]) discloses sintering in special atmospheres, and discloses a predetermined sintering time and temperature.  It would be obvious to a person having ordinary skill in the art the sintering is then performed under a controlled environment, such as a special atmosphere or such as predetermined time and temperature.
Regarding claim 13, Schwertfeger ([0061]) further discloses sintering in a vacuum.  It would be obvious to a person having ordinary skill in the art, the sintering could be performed under vacuum.
Regarding claims 16 and 17, as discussed in the rejection of claim 1 above, Schwertfeger discloses ([0004]) sintering to produce partially or fully densified shaped silica bodies and Dawes discloses partially sintered preform from silica at temperatures between 700 degrees C and 1100 degrees between 1 and 3 hours, which creates a porous soot preform strengthened by the formation of glass necks between individual particles.  It would be obvious to a person having ordinary skill in the art, the physical properties of the glass particles that is altered include the density of the glass particles and the size and/or porosity of the glass particles is altered.
Regarding claims 22 and 23, as discussed in the rejection of claims 1 and 12 above, Schwertfeger discloses a predetermine time and temperature, and discloses sintering in special atmospheres, it would be obvious to a person having ordinary skill in the art the porous body formed after heating in a controlled environment at a predetermined pressure, time, and temperature and this provides for a density and pore size distribution of the glass particles after sintering and this provides for controlling the predetermined temperature, the predetermined pressure and predetermined amount of time to control both the density and the pore size distribution of the glass particles after sintering, as 
Regarding claims 24 and 25, as discussed in the rejection of claim 1 above Schwertfeger discloses large glass particles, small glass particles, and large glass particles as ground glass to provide for produced glass particles, and a narrow particle size distribution for the large glass particles.  Also discussed in the rejection of claim 1 above, Schwertfeger discloses a specific size range for the small glass particles, and Schwertfeger in view of Dawes provides for produced glass particles including at least some sub-micron glass particles.  While not explicitly stated as a step of controlling the particle size distribution of the produced glass particles to control both the density and the pore size and porosity of the glass particles after sintering (claims 24 and 25) and thereby controlling physical, thermal, mechanical, and electrical properties of the glass structures (claim 25), it would be obvious to a person having ordinary skill in the art, the selected particle size ranges of the large and small particle sizes, disclosed by Schwertfeger, provides for controlling the particle size distribution of the produced glass particles to control both the density and the pore size and porosity of the glass particles after sintering, as claimed in claims 24 and 25, and as discussed in the rejection of claims 22 and 23 above, based on the disclosure of Schwertfeger, a predetermined time, temperature, and pressure to form a porous soot body in a controlled environment provides for the claimed result of thereby controlling the physical, thermal, mechanical, and electrical properties of the glass structures.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwertfeger et al. (US 2004/0216486) in view of Dawes et al. (US 2011/0132038)  as applied to claim 1 above, and further in view of Loxley et al. (US 3,972,704).
Regarding claim 7, as discussed in the rejection of claim 1 above, Schwertfeger discloses ([0004]) sintering to produce partially or fully densified shaped silica bodies and Schwertfeger discloses the large and small glass particles are deposited into a shape and sintered at a temperature up to 1000 
Regarding claim 15, as discussed in the rejection of claim 7 above, Loxley discloses sintering to strengthen the casting followed by full sintering.  In addition to the rejection of claim 7 above, Loxley (Col. 7, lines 66 to Col. 8, line further discloses a specific heating and cooling to below 2200 degrees F to minimize the formation of cristobalite.  Therefore, based on the additional disclosure by Loxley, it would be obvious to a person having ordinary skill in the art, the method of Schwertfeger in view of Dawes and Loxley, as further comprising cooling the glass particles after sintering at a controlled cooling rate to prevent formation of cristobalite.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwertfeger et al. (US 2004/0216486) in view of Dawes et al. (US 2011/0132038) as applied to claim 1 above, and further in view of Schwertfeger (WO2005/028385 A1 – hereinafter WO’385).
Regarding claim 8, Schwertfeger ([0025]) discloses in the shaping using plastic membrane suitable for pressure slip casting, but fails to disclose a predetermined pressure is applied to the product glass particles by applying pressure to the produced glass particles.  However, WO’385 discloses an alternative to shaping a silica dispersion by pressure casting.  WO’385 (Fig. 6a and 6b and pg. 7) discloses silica (i.e. glass particles) in a dispersion and pressed between membranes by a load.  Therefore, based on the additional teachings of WO’385, it would be obvious to a person having ordinary skill in the art, the shaping could be performed by an alternative method, such as pressure casting, as taught by WO’385.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwertfeger et al. (US 2004/0216486) in view of Dawes et al. (US 2011/0132038) as applied to claim 1 above, and further in view of Lang et al. (US 4,572,729 – hereinafter Lang).
Regarding claim 9, Schwertfeger ([0061]) discloses other types of sintering, but fails to disclose the predetermined pressure is applied by placing a load on the produced glass particles during sintering.  However, Lang (abstract and Col. 2, lines 53-60) discloses a method of forming a quartz crucible, which is similar to the shaped article of Schwertfeger, and discloses shaping and sintering of the crucible can be performed by hot-isostatic pressing.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Schwertfeger in view of Dawes could be modified to provide for shaping and sintering steps in one operation, such as isostatic hot-pressing, which provides for placing a load on the produced glass particles during sintering.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwertfeger et al. (US 2004/0216486) in view of Dawes et al. (US 2011/0132038) as applied to claim 1 above, and further in view of Schwertfeger (WO2005/028385 A1 – hereinafter WO’385) and as evidenced by LPI (“All about Water Background”, https://www.lpi.usra.edu/education/explore/ice/background/allAboutWater/, per .
Regarding claim 14, Schwertfeger ([0047]) discloses the deposited large and small particles in the shaped body are dried between 25 degrees C and boiling point of dispersant (water).  This provides for drying the produced glass particles prior to sintering, by heating the produced glass particles for a time.  Schwertfeger fails to disclose the boiling point of water.  However, as evidenced by LPI, the boiling point of water is 212 degrees C (100 degrees C).  Therefore, Schwertfeger discloses drying between 25 degrees C and 100 degrees C, if the dispersant is water.  Schwertfeger ([0047]) further discloses the drying times depend on the volume of the shaped body to be dried, the maximum layer thickness and the pore structure of the shaped.  Schwertfeger fails to disclose the drying time of between about 1 hour and 5 hours.  However, WO’385 (abstract and pg. 7) discloses an amorphous open-pore silica body similar in shape to the silica body of Schwertfeger.  WO’385 discloses the shaped body formed by a silica dispersion pressed into a container and discloses after shaping the silica dispersion, drying the shaped body at 90 degrees C for about 3 hours.  Both Schwertfeger and WO’385 discloses a similar shaped body from silica particles.  Based on the additional teachings of WO’385, it would be obvious to a person having ordinary skill in the art, if a similar shaped body is formed by Schwertfeger, and if drying is performed at approximately 100 degrees C, to provide for a drying time of about 3 hours, which is within Applicant’s claimed range of about 1 hour and 5 hours, as claimed in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741